Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).
The disclosure is objected to because of the following informalities: 
Paragraph 0073 recites “warrant labor code”, which likely should be “warranty labor code”.  
Appropriate correction is required.

Claim Objections
Claims 8, 11 and 19 are objected to because of the following informalities:  
Claim 8 recites “historical and current most probable data”. To improve clarity and antecedent basis, the examiner recommends “historical most probable data and current most probable data”.
Claim 8 additionally recites “the least probable cause data includes historical and current most probable cause data”, which likely should be “the least probable cause data includes historical and current least probable cause data”.
Claims 11 and 20 recites “the integrate model”, which should be “the integrated model”.
Claims 11, 13, 15-17 and 20 recite “train or update the integrated model”. To improve clarity and antecedent basis, the examiner recommends “train the integrated model or update the integrated model”.
Claim 19 is missing a comma after “executing the integrated model”.
Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1.
Control module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the control module will be interpreted to be a processor or circuit based on paragraph 0104 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites a “power of greed decision”. “Power of greed decision” is undefined in the specification or claims, rendering it unclear as to what is occurring in the integrated information. Additionally, this is not a recognized term of the art such that one of ordinary skill in the art would readily recognize the meaning, and thus would be unable to implement or make use of the invention. The examiner is interpreting this to indicate a decision/check during the diagnosis process.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite a comparison step, which is phrased unclearly. Specifically, it is unclear whether the elements recited (diagnostic trouble code data, most probable cause data, and least probable cause data) are being compared against each other, or if the comparison is being done in some other permutation, such as a diagnostic code to the most probable cause, in checking the consistency of the cause of issue. In some cases, it would be unclear what is consistent in comparing the most probable cause of issue to the least probable cause of issue.
As a result of relying on indefinite material without further clarifying, the dependent claims of claims 1 and 19 [claims 2-18 and 20] are also considered indefinite.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek (US20180081492A1) and further in view of Jiang (US20210074087A1).
Regarding claim 1, Stanek US20180082492A1 teaches;
A first network device (taught as a diagnostic system, paragraph 0030) comprising: 
a transceiver configured to receive an integrated model (taught as a diagnostic, paragraph 0080) from a second network device, wherein the second network device is separate from the first network device (taught as receiving data, paragraph 0030; while not explicitly reciting a transceiver, the system receives signals from sensors, which communicate with a controller, paragraph 0085, implying the existence of some transceiver/receiver); 
a memory configured to store the integrated model, diagnostic trouble code data, most probable cause data, and least probable cause data (taught as a memory for storing algorithms and data, paragraph 0046), 
wherein the diagnostic trouble code data [interpreted based on paragraph 0017 and 0038 of the specification to be an indication/history of faults/problems with other vehicles of similar make/model, such as for recall, and on board diagnostic data] (taught as on board diagnostic with an issue code, paragraph 0114), the most probable cause data (taught as a root cause, paragraph 0080) have corresponding cause of issue indications for an issue of a vehicle; and 
a control module (taught as a controller, element 26) configured to execute the integrated model and while executing the integrated model compares the cause of issue indications corresponding to the diagnostic trouble code data, the most probable cause data, to determine whether the cause of issue indications are consistent such that a same cause of issue is indicated (taught as determining the conditions to be consistent/inconsistent with a known fault, paragraph 0080, while eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause]), 
in response to the cause of issue indications being consistent, displays the same cause of issue (taught as displaying indications to a driver with diagnostic codes, paragraph 0066), and 
in response to the cause of issue indications being inconsistent and based on a set of conditions, displays a selective portion of health related information while refraining from displaying another selective portion of the health related information (taught as, when a root cause is not determined, redirecting the technician to other diagnostics while providing information on the eliminated sources, paragraph 0080).  
However, Stanek does not explicitly teach; least probable cause data.
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).

Regarding claim 3, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek further teaches; wherein the control module is configured: 
determine whether a component has failed (taught as determining whether the vibration [sensor data] indicates a target fault or if the signals are a result of noise, paragraph 0095); 
in response to determining the component has not failed, determine whether to display historical data or refrain from displaying a health report of the vehicle (taught as, in response to various conditions that recommend a repair at a service shop, displaying a signal, paragraph 0072, [which implies that were the conditions not to be satisfied, no warning would be displayed]) and 
in response to determining the component has failed, determine whether to display selective health related information or refrain from displaying a health report of the vehicle (taught as, in response to various conditions that recommend a repair at a service shop, displaying a signal, paragraph 0072, which includes determining a component fault described in paragraph 0095).  

Regarding claim 4, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek further teaches; wherein the control module is configured to: 
determine whether a non-empty set of most probable cause data and non- empty set of least probable cause data are available [interpreted to mean that the most and least probable cause data is available, i.e. a root cause was found or suggested] (taught as determining whether a root cause is found, paragraph 0080); 
in response to determining that empty set most probable cause data and empty set least probable cause data are available [interpreted to mean that the most and least probable cause data is not available, i.e. no consensus root cause or suggestions], refrain from displaying a health report (taught as, when no root cause is found, only alerting a technician without displaying a root cause, paragraph 0080; essentially, if the method fails to determine the cause, don’t display a cause); and 
in response to determining non-empty set most probable cause data and non- empty set least probable cause data are available, display the most probable cause data and the least probable cause data (taught as displaying indications of a root cause [paragraph 0080] to a driver with diagnostic codes, paragraph 0066 or warning indications, paragraph 0072, while eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause]).  
However, Stanek does not explicitly teach; least probable cause data.
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).

Regarding claim 8, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek further teaches; wherein: 
the most probable cause data includes historical and current most probable cause data (taught as determining indications of a root cause paragraph 0080, including historical on-board diagnostic record data, paragraph 0117); and 
the least probable cause data includes historical and current most [interpreted to be least] probable cause data (taught as eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause], paragraph 0080, including historical on-board diagnostic record data, paragraph 0117).  
However, Stanek does not explicitly teach; least probable cause data.
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).

Regarding claim 10, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek further teaches; wherein the control module is configured to: 
the transceiver is configured to receive integrated information generated by the vehicle, the second network device or another network device (taught as receiving data, paragraph 0030; while not explicitly reciting a transceiver, the system receives signals from sensors, which communicate with a controller, paragraph 0085, implying the existence of some transceiver/receiver), 
However, Stanek does not explicitly teach; wherein the integrated information includes a power of greed decision; 
 generate least probable cause decisions based on integrated information; and 
display least probable cause decision.  
Jiang teaches; wherein the integrated information includes a power of greed decision (taught as decision blocks within the process to determine a least probable cause, paragraph 0047); 
generate least probable cause decisions based on integrated information (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037), display least probable cause decision (taught as displaying the least probable cause on the human machine interface, paragraph 0026).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).

Regarding claim 19, it has been determined that no further limitations exist apart from those previously addressed in claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1.

Claim(s) 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek (US20180081492A1) as modified by Jiang (US20210074087A1) as related to claim 1, and further in view of Gardiner (US20220165104A1).
Regarding claim 2, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). However, Stanek does not teach; wherein the integrated model is at least one of a heuristic model or a machine learning model.  
	Gardiner teaches; wherein the integrated model is at least one of a heuristic model or a machine learning model (taught as using a machine learning algorithm to predict repair operations and causes, paragraph 0122).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models, such as used in Gardiner, in the system taught by Stanek, in order to improve performance. As taught in Gardiner, using machine learning allows for the model to learn (paragraph 0116), meaning it can adjust to new inputs and unexpected situations.

Regarding claim 5, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek does further teaches; wherein the control module is configured to: 
in response to determining that the most probable cause data and the least probable cause data are consistent with the at least one of technician observations or technician verbatims, display the most probable cause data (taught as determining the conditions to be consistent/inconsistent with a known fault, paragraph 0080, while eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause]); and  
in response to determining the most probable cause data and the least probable cause data are inconsistent with at least one of technician observations or technician verbatims, display the most probable cause data, the least probable cause data and other health related data(taught as, when a root cause is not determined, redirecting the technician to other diagnostics while providing information on the eliminated sources, paragraph 0080).  
However, Stanek does not explicitly teach;
determine whether the most probable cause data and the least probable cause data are consistent with at least one of technician observations or technician verbatims; and the least probable cause data.
Jiang teaches; least probable cause data (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).
Gardiner teaches; determine whether the most probable cause data and the least probable cause data are consistent with at least one of technician observations or technician [examiner notes that the source of the observations amounts to intended use, as no method/device to attain the verbatims/observation is specified to preclude the use of analysis/data from other sources; as such the examiner is interpreting verbatims to indicate manually input data] verbatims (taught as a customer responding to queries to determine symptom data, which is then analyzed to determine actual cases/service operations, paragraph 0309, which is compared to other data, such as historical data, paragraph 0313); 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate verbatim data and training as taught by Gardiner in the system taught by Stanek as modified by Jiang in order to continually improve the model to diagnose and predict failure. By updating a model with data, one can improve response and cover more cases than a single training data set could. Additionally, using consumer verbatim data allows for additional characteristics to be input that may not be expressible/testable while in a repair center/garage [e.g. a vehicle feeling less responsive when turning left].

Regarding claim 9, Stanek as modified by Jiang teaches;
The first network device of claim 1 (see claim 1 rejection). Stanek further teaches; wherein the health related information includes the most probable cause data (taught as eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause], paragraph 0080, including historical on-board diagnostic record data, paragraph 0117), and a recommendation for repair (taught as providing an indicator to the driver that repair at a service shop is recommended, paragraph 0072).  
However, Stanek does not explicitly teach; the least probable cause data, trend data, system schematic data.
Jiang teaches; least probable cause data (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).
However, Jiang does not explicitly teach; trend data, system schematic data
Gardiner teaches; trend data (taught as using data representing trends, paragraph 0830), system schematic data (taught as vehicle model data, paragraph 0116).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models, such as used in Gardiner, in the system taught by Stanek, in order to improve performance. As taught in Gardiner, using machine learning allows for the model to learn (paragraph 0116), meaning it can adjust to new inputs and unexpected situations.

Claim(s) 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek (US20180081492A1) as modified by Jiang (US20210074087A1) as related to claim 1, and further in view of Gardiner (US20220165104A1) and Palai (US20220335754A1).
Regarding claim 11, Stanek as modified by Jiang teaches; 
A system comprising the first network device of claim 1 (see claim 1 rejection). Stanek further teaches;
the second network device comprising 
a second transceiver (taught as receiving data, paragraph 0030; while not explicitly reciting a transceiver, the system receives signals from sensors, which communicate with a controller, paragraph 0085, implying the existence of some transceiver/receive, and further has obvious modification to include multiples/duplicates of a part for redundancy) configured to receive the diagnostic trouble code data (taught as on-board diagnostic record, paragraph 0117), the most probable cause data (taught as the root cause, paragraph 0080) from the first network device (taught as including multiple controllers coupled together to communicate information, paragraph 0045), 
a second memory (taught as a memory for storing algorithms and data in the controller, paragraph 0046, which potentially includes multiple controllers coupled together to communicate information, paragraph 0045) configured to store, for a vehicle program, the integrated model (taught as a diagnostic, paragraph 0080), (taught as on-board diagnostic record, paragraph 0117), the most probable cause data (taught as the root cause, paragraph 0080).
However, Stanek does not explicitly teach; the least probable cause data, failure mode effective analysis data , vehicle operator verbatim data, and repair actions, and 
a second control module configured to at least one of train or update the integrate model based on the failure mode effective analysis data, the diagnostic trouble code data, the most probable cause data, the least probable cause data, the vehicle operator verbatim data, and the repair actions, and 
subsequent to the at least one of the training or updating of the integrate model, transmit the integrated model to the first network device via the second transceiver.  
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).
However, Jiang does not explicitly teach; 
failure mode effective analysis data ,vehicle operator verbatim data, and repair actions, and 
a second control module configured to at least one of train or update the integrate model based on the failure mode effective analysis data, the diagnostic trouble code data, the most probable cause data, the least probable cause data, the vehicle operator verbatim data, and the repair actions, and 
subsequent to the at least one of the training or updating of the integrate model, transmit the integrated model to the first network device via the second transceiver.  
Gardiner teaches; vehicle operator verbatim data (taught as a customer responding to queries to determine symptom data, which is then analyzed to determine actual cases/service operations, paragraph 0309, which is compared to other data, such as historical data, paragraph 0313, and consumer interaction data and vehicle interaction data to feed into a predictor AI, paragraph 0841), a second control module configured to at least one of train or update the integrate model based on the diagnostic trouble code data, the most probable cause data, the vehicle operator verbatim data, and the repair actions (taught as using information from the vehicle, including repair history and client information, paragraph 0116, and further consumer interaction data and vehicle interaction data to feed into a predictor AI, paragraph 0841)
subsequent to the at least one of the training or updating of the integrate model, transmit the integrated model to the first network device via the second transceiver (taught as training the model between multiple transmitters, receivers, or transceivers, paragraph 0827, and used to stream data to train general network nodes paragraph 0830). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate verbatim data and training as taught by Gardiner in the system taught by Stanek as modified by Jiang in order to continually improve the model to diagnose and predict failure. By updating a model with data, one can improve response and cover more cases than a single training data set could. Additionally, using consumer verbatim data allows for additional characteristics to be input that may not be expressible/testable while in a repair center/garage [e.g. a vehicle feeling less responsive when turning left].
	However, Gardiner does not explicitly teach; failure mode effective analysis data. 
	Palai teaches; failure mode effective analysis data (taught as using failure mode effects analysis for detecting failure modes, paragraph 0084)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate failure mode effect analysis [FMEA] as taught by Palai in the system taught by Stanek as modified by Jiang and Gardiner in order to diagnose failure modes more effectively. FMEA, as evidenced by Wikipedia (“Failure mode and effects analysis” 09/2020), “helps identify potential failure modes based on experience with similar products and processes—or based on common physics of failure logic”, which one of ordinary skill in the art would recognize as a principal component of machine learning, and thus would aid in establishing the model used by Stanek as modified by Jiang and Gardiner.

Regarding claim 12, Stanek as modified by Jiang, Gardiner and Palai teaches;
The system of claim 11 (see claim 11 rejection). Stanek further teaches; and configured to report selective service information while excluding other service information based on consistency of cause indications and availability of non-empty set most probable cause data (taught as determining whether a root cause is found, and when no root cause is found, only alerting a technician without displaying a root cause, paragraph 0080; essentially, if the method fails to determine the cause, don’t display a cause, displaying indications of a root cause [paragraph 0080] to a driver with diagnostic codes, paragraph 0066 or warning indications, paragraph 0072, while eliminating other faults [similar to least probable causes, an eliminated cause implies a low probability of being the most probable cause]).  
However, Stanek does not explicitly teach; wherein the integrated model is at least one of a heuristic model or a machine learning model, least probable cause data.
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).
However, Jiang does not explicitly teach; wherein the integrated model is at least one of a heuristic model or a machine learning model.
Gardiner teaches; wherein the integrated model is at least one of a heuristic model or a machine learning model (taught as using a machine learning algorithm to predict repair operations and causes, paragraph 0122).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models, such as used in Gardiner, in the system taught by Stanek, in order to improve performance. As taught in Gardiner, using machine learning allows for the model to learn (paragraph 0116), meaning it can adjust to new inputs and unexpected situations.

Regarding claim 13, Stanek as modified by Jiang, Gardiner and Palai teaches;
The system of claim 11 (see claim 1 rejection). Stanek further teaches; wherein the second control module is configured to at least one train or update the integrate model based on diagnostic trouble code data (taught as on-board diagnostic record, paragraph 0117), the most probable cause data (taught as the root cause, paragraph 0080). 
However, Stanek does not explicitly teach; wherein the second control module is configured to at least one train or update the integrate model based on least probable cause data for another vehicle of the vehicle program.  
Jiang teaches; least probable cause indications (taught as determining least probable faults for the cause of exhibited vehicle failure, paragraph 0037).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least probable fault data as taught by Jiang in the system taught by Stanek in order to improve diagnosis. As suggested in Jiang, considering the least probable cause reduces the number of unnecessary replacements to resolve the vehicle problem (paragraph 0005).
	Gardiner teaches; wherein the second control module is configured to at least one train or update the integrate model for another vehicle of the vehicle program (taught as using multiple vehicle related businesses, paragraph 0043, used for multiple vehicles being used to collect data, paragraph 0044, which uses a machine learning algorithm to predict repair operations and causes, paragraph 0122).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models, such as used in Gardiner, in the system taught by Stanek, in order to improve performance. As taught in Gardiner, using machine learning allows for the model to learn (paragraph 0116), meaning it can adjust to new inputs and unexpected situations.

Regarding claim 15, Stanek as modified by Jiang, Gardiner and Palai teaches;
The system of claim 11 (see claim 11 rejection). Stanek further teaches; wherein the second control module is configured to, remove repair actions that did not resolve the issue (taught as ruling out/eliminating tests and faults that did not solve the root cause, paragraph 0080).  
However, Stanek does not explicitly teach; while at least one of training or updating the integrate model.
Gardiner teaches; while at least one of training or updating the integrate model (taught as using a machine learning algorithm to predict repair operations and causes, paragraph 0122, which continuously and dynamically updates the relevant databases for enacting the artificial intelligence, paragraph 0008).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning models, such as used in Gardiner, in the system taught by Stanek, in order to improve performance. As taught in Gardiner, using machine learning allows for the model to learn (paragraph 0116), meaning it can adjust to new inputs and unexpected situations, and automating the updating the dynamic databases for effective diagnosis (paragraph 0008).

Regarding claim 20, it has been determined that no further limitations exist apart from those previously addressed in claim 11. Therefore, claim 20 is rejected under the same rationale as claim 11.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stanek (US20180081492A1) as modified by Jiang (US20210074087A1) as related to claim 1, and further in view of Gardiner (US20220165104A1) and Palai (US20220335754A1).
Regarding claim 14, Stanek as modified by Jiang, Gardiner and Palai teaches;
The system of claim 11 (see claim 11 rejection). However, Stanek does not explicitly teach; wherein: 
the vehicle program refers to a type, model, and year of the vehicle; and 
the diagnostic trouble codes are from a plurality of vehicles manufactured under the vehicle program.  
While the diagnostic trouble codes are not explicitly from a plurality of vehicles manufactured under the vehicle program, they are meant to be used for the specific vehicle type or universal; codes include “The first number in the DTC lets you know whether it’s specific to the vehicle manufacturer or an SAE generic code that applies to all OBD II systems” as taught by tpcwired “ON-BOARD DIAGNOSTIC TROUBLE CODES FOR AUTOMOTIVE TECHNICIANS EXPLAINED” 12/6/2018, page 1), which would make it obvious to one of ordinary skill in the art to have the diagnostic trouble codes refer to a plurality of vehicles manufactured with a type, model and year.
	Gardiner teaches; the vehicle program refers to a type, model, and year of the vehicle (taught as information about the vehicle, such as its model, mileage, year of production, history of previous repairs paragraph 0116).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle type, model and year as taught by Gardiner in the system taught by Stanek to more accurately diagnose faults. Some components in the vehicle are unique to a vehicle type (for example, a fuel cell fault only relates to vehicles with a  fuel cell), and furthermore, as taught by tpcwired, diagnostic trouble codes are specifically designed to provide information faults and whether they are specific to the vehicle manufacturer (page 1).

Allowable Subject Matter
Claims 6-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further correcting the 112b rejection addressed above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites checking the consistency of customer verbatim data with historical most/least probable data to determine whether to display information. While some prior arts teach the use of integrating customer verbatim data (such as Gardiner), they do not use the information to decide whether to present information or not.
Claim 16 recites the use of warranty labor codes (understood to be repair job codes) to combine with extracted selective verbatim data. While sources may interpret customer verbatim data (such as Gardiner), the combination of extracting selective data in combination is considered unique.
	By at least their dependency on allowable subject matter, claims 7 and 17-18 are also considered to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further diagnostic/failure analysis in vehicles;
US20200372731A1, US20120116630A1, US20190025813A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662